NON-COMPETITION, NON-SOLICITATION AND NO-HIRE AGREEMENT (this “Agreement”) dated
and effective as of June 30, 2008, between DBA Distribution Services, Inc., a
New Jersey corporation (“DBA”), and James Eagen (the “Stockholder”).


Reference is made to the Sale and Purchase Agreement, dated as of June 30, 2008,
by and among DBA, EBCP I, LLC, a Delaware limited liability company “EBCP”), the
Stockholder and Paul Pollara (“Pollara”), as amended, restated, supplemented and
otherwise modified and in effect from time to time (the “Purchase Agreement”).
 
 Pursuant to the Purchase Agreement, (i) EBCP is purchasing from the Stockholder
and Pollara shares (the “EBCP Shares”) of Common Stock and (ii) DBA is
purchasing and redeeming shares of Common Stock held by the Stockholder and
Pollara (the “DBA Shares”).  The Stockholder is an executive officer and
significant stockholder of DBA and possesses unique knowledge and expertise with
respect to the business of DBA and its subsidiaries and the industry in which
the business has been operated.  In order for EBCP to avail itself of the full
benefits and advantages of its investment in DBA, EBCP desires to assure itself
that the Stockholder does not engage in competition with DBA and its
subsidiaries.  The execution and delivery of this Agreement by DBA and the
Stockholder is a condition to the consummation of, and an integral part of, the
transactions contemplated by the Purchase Agreement.
 
The purchase by EBCP of the EBCP Shares pursuant to the Purchase Agreement is
anticipated to result in the accrual of significant direct and indirect benefits
to the Stockholder (whether as a stockholder, employee of DBA or otherwise).
 
In consideration of EBCP and DBA purchasing the EBCP Shares and the DBA Shares
from the Stockholder pursuant to the Purchase Agreement and the significant
direct and indirect benefits which thereby are anticipated to accrue to the
Stockholder (whether as a stockholder or employee of DBA or otherwise), and to
prevent EBCP and DBA from being economically harmed by a loss of the goodwill
associated with the business of DBA and its subsidiaries, the Stockholder has
agreed not to compete with DBA or any of its subsidiaries on the terms and
conditions set forth in this Agreement.
 
ACCORDINGLY, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
Section 1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
(a)      “Additional Non-Compete Period” has the meaning ascribed to such term
in Section 9(c) of this Agreement.
 
(b)      “Affiliate” means, with respect to any Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person; provided, however, that, for
purposes of this Agreement, the DBA Entities shall not be treated as Affiliates
of the Stockholder.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)      “Business Day” means any day, other than a Saturday, Sunday or a day on
which banking institutions in the State of New Jersey are authorized or
obligated by law or executive order to close.  Any reference to “days” (unless
business days are specified) shall mean calendar days.
 
(d)      “Competing Business” means and includes (i) any business or activity
that is substantially the same as any business or activity conducted by any DBA
Entity at any time during the Non-Compete Period and (ii) without limitation of
the foregoing, any business that involves the provision of shipping and
logistics services.
 
(e)      “Confidential and Proprietary Information” has the meaning ascribed to
such term in Section 2(c) of this Agreement.
 
(f)      “Covered Capacity” means the Stockholder in his capacity as a direct or
indirect shareholder, member or partner of, or as a director, officer, employee,
agent or fiduciary of, DBA or one or more of its Subsidiaries.
 
(g)      “Covered Status” means the status of the Stockholder as a direct or
indirect stockholder of, or as a director, officer, employee, consultant, agent
or fiduciary of, DBA or one or more of its Subsidiaries.
 
(h)      “DBA” has the meaning ascribed to such term in the caption to this
Agreement.
 
(i)      “DBA Entities” means DBA and its Subsidiaries
 
(j)      “DBA Shares” has the meaning ascribed to such term in the preamble to
this Agreement.
 
(k)      “EBCP Shares” has the meaning ascribed to such term in the preamble to
this Agreement.
 
(l)      “Exit Date” means the first date on which the Stockholder ceases to
have any Covered Status whatsoever.
 
(m)      “Inventions” has the meaning ascribed to such term in Section 5 of this
Agreement.
 
(n)      “Non-Compete Period” means the period from the date of this Agreement
up to (and including) the fifth anniversary of the date of this Agreement, plus
any Additional Non-Compete Periods for which Renewal Elections are made pursuant
to Section 9(c).
 
(o)      “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(p)      “Renewal Election” has the meaning ascribed to such term in Section
9(c) of this Agreement.
 
(q)      “Renewal Election Notice” has the meaning ascribed to such term in
Section 9(c) of this Agreement.
 
(r)      “Restricted Territory” means (i) any county in the State of California,
including, without limitation, Alameda County, Alpine County, Amador County,
Butte County, Calaveras County, Colusa County, Contra Costa County, Del None
County, El Dorado County, Fresno County, Glenn County, Humboldt County, Imperial
County, Inyo County, Kern County, Kings County, Lake County, Lassen County, Los
Angeles County, Madera County, Mann County, Mariposa County, Mendocino County,
Merced County, Modoc County, Mono County, Monterey County, Napa County, Nevada
County, Orange County, Placer County, Plumas County, Riverside County,
Sacramento County, San Benito County, San Bernardino County, San Diego County,
San Francisco County, San Joaquin County, San Luis Obispo County, San Mateo
County, Santa Barbara County, Santa Clara County, Santa Cruz County, Shasta
County, Sierra County, Siskiyou County, Solano County, Sonoma County, Stanislaus
County, Sutter County, Tehama County, Trinity County, Tulare County, Tuolumne
County, Ventura County, Yolo County, and Yuba County, (ii) the State of New
Jersey, (iii) the Commonwealth of Massachusetts, (iv) every other state in the
United States of America, (v) Canada, (vi) Mexico and (vii) any country in
Europe and Asia, in each case (x) in which any product, process, good or service
(1) has been manufactured, provided, sold or offered or promoted for sale by the
business of the DBA Entities at any time on or prior to the date of this
Agreement, or (2) is manufactured, provided, sold or offered or promoted for
sale by the business of the DBA Entities at any time during the Non-Compete
Period or (y) with respect to which the DBA Entities (1) have devoted
substantial expense in anticipation of launching into such geographic area a
portion of their business at any time on or prior to the date of this Agreement
or (2) devote substantial expense in anticipation of launching into such
geographic area a portion of their business at any time during the Non-Compete
Period.
 
(s)      “Stockholder” has the meaning ascribed to such term in the caption to
this Agreement.
 
(t)      “Subsidiary” of any Person means any corporation at least fifty (50%)
percent of whose outstanding voting securities, or any partnership, limited
liability company, joint venture or other entity at least fifty percent (50%) of
whose total equity interest, is directly or indirectly owned by such Person.
 
Section 2.           Confidential and Proprietary Information.
 
The Stockholder understands and acknowledges that:
 
(a)      The DBA Entities are engaged in a continuous program of design,
development, research, production and marketing with respect to their business
and, by reason of the Stockholder’s Covered Status, the Stockholder is expected
to make new contributions of value to the DBA Entities.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)      The Stockholder’s Covered Status creates a relationship of confidence
and trust between the Stockholder and the DBA Entities with respect to certain
information applicable to the business of the DBA Entities or applicable to the
business of any customer of the DBA Entities, which may be made known to the
Stockholder by the DBA Entities or by any customer of the DBA Entities, or
learned by the Stockholder by reason of his Covered Status.
 
(c)      The DBA Entities possess and will continue to possess information that
has been created, discovered, or developed by, or otherwise become known to, the
DBA Entities (including, without limitation, information created, discovered,
developed or made known by the Stockholder on or before the date of this
Agreement or at any time up to (and including) the Exit Date or arising out of
the Stockholder’s Covered Status, whether before or after the date of this
Agreement) or in which property rights have been or may be assigned or otherwise
conveyed to the DBA Entities, as well as information which has commercial value
in the business in which the DBA Entities are engaged and is treated by the DBA
Entities as confidential. All such information is hereinafter called
“Confidential and Proprietary Information,” which term, as used herein, shall
also include, but shall not be limited to, systems, processes, formulae, data,
functional specifications, computer programs, know-how, improvements,
discoveries, developments, designs, inventions, techniques, marketing plans,
strategies, forecasts, new products, unpublished financial statements, budgets,
projections, licenses, prices, costs, customer and supplier lists, and
information concerning the levels and kinds of business transacted by or with
customers and suppliers.  For purposes of this Agreement, Confidential and
Proprietary information shall not include information of any kind which either
is or becomes generally available to the public other than as a direct or
indirect result of a disclosure by the Stockholder, was known to the Stockholder
on a non-confidential basis prior to its disclosure to the Stockholder by the
DBA Entities, or becomes available to the Stockholder on a non-confidential
basis from a source (other than the DBA Entities) which is entitled to disclose
the same.
 
(d)      Confidential and Proprietary Information has been obtained and
developed by the DBA Entities at their sole expense and is the sole and
exclusive property of the DBA Entities. The Stockholder neither has nor shall
have any right, title or interest therein. The Stockholder hereby assigns to the
DBA Entities any rights that he may have or acquire in Confidential and
Proprietary information.
 
(e)      Confidential and Proprietary Information is not readily accessible to
competitors of the DBA Entities and provides the DBA Entities with a competitive
advantage. The Stockholder requires access to Confidential and Proprietary
Information in order to serve in his one or more Covered Capacities.
 
(f)      The present and future business relationships of the DBA Entities with
their customers are and will continue to be a type which normally continues
unless interfered with by others.
 
Section 3.           Confidentiality Agreement.
 
In view of the fact that the Stockholder’s service in his one or more Covered
Capacities will bring him in close contact with many of the confidential affairs
of the DBA Entities, the Stockholder hereby agrees, at all times (whether before
or after the Exit Date), (i) to keep confidential all Confidential and
Proprietary Information of the DBA Entities learned prior to the date of this
Agreement and from the date of this Agreement up to (and including) the Exit
Date, (ii) not to disclose any such Confidential and Proprietary Information to
anyone other than directors, officers, employees or agents of the DBA Entities,
or Persons authorized by the DBA Entities to receive such Confidential and
Proprietary Information from the Stockholder, and (iii) not to use any such
Confidential and Proprietary Information other than in connection with
fulfilling his obligations under this Agreement or, while serving in his Covered
Capacities, to the DBA Entities.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.           Return of Confidential and Proprietary Information.
 
Upon the occurrence of the Exit Date, or upon the written request of DBA, the
Stockholder will deliver to DBA all documents, notes, drawings, specifications,
computer programs, data, and other materials of any nature pertaining to any
Confidential and Proprietary Information, and will not take any of the
foregoing, or any reproduction of any of the foregoing that is embodied in a
tangible medium of expression.
 
Section 5.           Disclosure of Inventions.
 
The Stockholder will promptly disclose to DBA all discoveries, developments,
designs, improvements, inventions, formulae, processes, techniques, computer
programs, strategies, know-how, and data, whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by the Stockholder, either alone or jointly with others,
during the period of the Stockholder’s service in one or more Covered
Capacities, that result from tasks assigned to the Stockholder by the DBA
Entities, or result from the use of premises or property owned, leased, or
contracted for by the DBA Entities (all such discoveries, developments, designs,
improvements, inventions, formulae, processes, techniques, computer programs,
know-how, and data are hereinafter referred to as “Inventions”).  The
Stockholder will also promptly disclose to DBA, and DBA hereby agrees to receive
all such disclosures in confidence, all other discoveries, developments,
designs, improvements, inventions, formulae, processes, techniques, computer
programs, strategies, know-how, and data, whether or not patentable or
registrable under copyright of similar statutes, made or conceived or reduced to
practice or learned by him, either alone or jointly with others, during the
period of his service in one or more Covered Capacities and related to the
business of the DBA Entities, for the purpose of determining whether they
constitute “Inventions,” as defined above.
 
Section 6.           Ownership of Inventions.
 
All Inventions shall be the sole property of DBA and its assigns, and DBA and
its assigns shall be the sole owner of all patents, copyrights, trademarks and
other rights in connection therewith. The Stockholder hereby assigns to DBA any
rights that he may have or acquire in such Inventions. The Stockholder shall
assist DBA in every proper way as to all such Inventions (but at DBA’s expense)
to obtain and from time to time enforce patents, copyrights, trademarks and
other rights and protections relating to said Inventions in any and all
countries, and to that end the Stockholder will execute all documents for use in
applying for and enforcing such Inventions, as DBA may desire, together with any
assignments thereof to DBA.  The Stockholder’s obligation to assist DBA in
obtaining and enforcing patents, copyrights, trademarks and other rights and
protections relating to such Inventions in any and all countries shall continue
beyond the Exit Date.  In the event that DBA is unable, after reasonable effort,
to secure the Stockholder’s signature on any document or documents needed to
apply for or prosecute any patent, copyright, or other right or protection
relating to an Invention, for any other reason whatsoever, the Stockholder
hereby irrevocably designates and appoints DBA and its duly authorized officers
and agents as his agent and attorney-in-fact, to act for and on his behalf to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, or similar protections thereon with the same legal force and effect
as if executed by him and he hereby ratifies, affirms and approves all such
lawfully permitted acts accordingly.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 7.           Agreements with Others.
 
The Stockholder represents and warrants that his performance of all the terms of
this Agreement does not and will not breach any agreement to keep in confidence
or trust confidential or proprietary Information acquired by him in confidence
or trust. The Stockholder has not entered into and shall not enter into any
agreement, arrangement or understanding, in each case whether written or oral,
in conflict herewith.
 
Section 8.           Use of Confidential Information of Other Persons.
 
The Stockholder represents and warrants that he has neither brought and will not
bring with him to the DBA Entities nor uses at the DBA Entities any materials or
documents of an employer or a former employer that are not generally available
to the public, unless express written authorization from such employer for their
possession and use has been obtained.  The Stockholder also understands that he
is not to breach any obligation of confidentiality that he has to any employer
or former employer and agrees to fulfill all such obligations during the period
of his service in one or more Covered Capacities.
 
Section 9.           Non-Competition; Non-Solicitation; No-Hire.
 
(a)      During the Non-Compete Period, the Stockholder, shall not, and shall
cause its Affiliates not to, directly or indirectly, own, manage, control,
participate in, consult with, render services for, or in any manner engage in or
represent any business within any Restricted Territory that competes with the
business of the DBA Entities, or any products or services of such business, as
such business is conducted during the Non-Compete Period.
 
(b)      During the Non-Compete Period, the Stockholder shall not, directly or
indirectly, either individually, or as a principal, partner, broker, sales
representative, agent, employee, employer, consultant, shareholder, joint
venturer, or investor, or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever (i) engage in,
assist, represent in any way, or have any active interest in, any Competing
Business, (ii) other than for the account of the DBA Entities prior to the Exit
Date, solicit, or attempt to solicit, any business from any customer to whom any
product, process, good or service has been provided, sold or offered or promoted
for sale by the DBA Entities during the Non-Compete Period, (iii) induce, or
attempt to induce, any customer, salesperson, distributor, supplier, vendor,
manufacturer, representative, agent, jobber, licensee or other Person
transacting business with any DBA Entity to reduce or cease doing business with
any DBA Entity or in any way to interfere with the relationship between any such
customer, salesperson, distributor, supplier, vendor, manufacturer,
representative, agent, licensee or business relation, on the one hand, and any
DBA Entity, on the other hand, (iv) induce, cause, or attempt to induce or
cause, any officer, director or employee of any DBA Entity to resign as an
officer or director of such DBA Entity, or leave the employ of such DBA Entity,
or in any way materially interfere with the relationship between any DBA Entity,
on the one hand, and any officer, director or employee of any DBA Entity, on the
other hand, or (v) hire or attempt to hire (whether as an employee, consultant,
agent, independent contractor or otherwise), or induce to leave the employ of
any DBA Entity, any person employed by any DBA Entity at any time during the
Non-Compete Period.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)      The Corporation, in its sole discretion, may elect to renew (each, a
“Renewal Election”) the provisions of Sections 9(a) and 9(b) for the term of any
12-month period (each such period, an “Additional Non-Compete Period”) that
begins on the date of (i) the five-year anniversary of the date of this
Agreement or (ii) the six-year anniversary of the date of this Agreement;
provided, however, a Renewal Election for the Additional Non-Compete Period
referred to in clause (ii) above shall be of no force or effect if the
Corporation shall have failed to make an effective Renewal Election for the
preceding Additional Non-Compete Period.  In order to make a Renewal Election
with respect to a specific Additional Non-Compete Period, the Corporation must
deliver a written notice (a “Renewal Election Notice”) to the Stockholder not
later than ninety days immediately preceding the date on which such Additional
Non-Compete Period will begin, stating that the Corporation has made a Renewal
Election for such Additional Non-Compete Period.  With respect to each
Additional Non-Compete Period (if any) for which an effective Renewal Election
is made, the Corporation shall pay the Stockholder, as consideration therefor,
the sum of $212,500, which sum shall be payable in regular installments on the
first business day of each calendar month of such Additional Non-Compete Period.
 
(d)      Nothing in this Agreement shall prohibit the Stockholder from being a
passive owner of not more than two percent (2%) of the outstanding ownership
interests of any Person which is publicly traded, so long as the Stockholder has
no active participation in the business of such Person.
 
(e)      If, at the time of enforcement of this Section 9, a court holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the parties agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area. Additionally, with respect to each county in the State of
California set forth in clause (i) of the definition of “Restricted Territory”
set forth in Section 1, each covenant not to compete set forth in Section 9 is
intended as a separate covenant with respect thereto. If any one of such
covenants is declared invalid for any reason, this determination shall not
affect the validity of the remainder of the covenants or any covenant covering
territory other than the State of California. The other covenants set forth in
Section 9 shall remain in effect as if such other covenants had been executed
without the invalid covenants. The parties hereby declare that they intend that
the remaining covenants of Section 9 to continue to be effective without any
covenants that have been declared invalid. The parties hereto acknowledge that
money damages would be an inadequate remedy for any breach of this Section 9.
 Therefore, in the event of a breach or threatened breach of this Section 9, DBA
(and the third party beneficiaries of this Agreement pursuant to Section 13)
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce or prevent any violations of the provisions of this
Section 9 (without posting a bond or other security).
 
 
7

--------------------------------------------------------------------------------

 
 
Section 10.           Notices.
 
Any notices, consents, requests, demands, approvals or other communications that
are given or made hereunder shall be in writing and shall be given or made to
any party hereto by physical delivery, U.S. mail (registered or certified mail,
postage prepaid, return receipt requested) or overnight courier or by
transmission by telecopier to such party at its address (or telecopy number) set
forth below, or such other address (or telecopy number) as shall have been
specified by like notice by such party:
 

 
(A) 
if to DBA, to

 
DBA Distribution Services, Inc.
701 Cottontail Lane
Somerset, NJ 08875
Attention: Chief Executive Officer
Telephone: 888-588-1011
E-mail: jeagen@dbaco.com
 

 
(B) 
if to the Stockholder, to:

 
James C. Eagen
157 Cokesbury Rd.
Lebanon, NJ 08833
Telephone: 908-236-2191
E-mail: jeagan@dbaco.com


All such notices, consents, requests, demands, approvals and other
communications shall be deemed to have been duly given: at the time delivered,
if delivered by hand; when noted on a confirmation report (or if such delivery
date is not a business day, on the next business day), if telecopied; on the
next business day, if timely delivered to a nationally recognized courier
guaranteeing overnight delivery; and five days following the date mailed, if
deposited in the United States mail, postage prepaid, certified or registered,
return receipt requested.
 
Section 11.           Remedies.
 
The covenants of the Stockholder under this Agreement shall survive the Exit
Date.  The Stockholder acknowledges that a remedy at law for any breach or
threatened breach of the provisions of this Agreement would be inadequate and
therefore agree that the DBA Entities  shall be entitled to injunctive relief in
addition to any other available rights and remedies in case of any such breach
or threatened breach; provided, however, that nothing contained herein shall be
construed as prohibiting the DBA Entities from pursuing any other remedies
available for any such breach or threatened breach.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 12.           Assignment.
 
This Agreement, and the rights and obligations of the parties hereunder, shall
be binding upon and inure to the benefit of any and all successors and assigns,
in whatsoever capacity, by operation of law or otherwise, of the parties hereto,
in each case with the same force and effect as if the foregoing persons were
named herein as parties hereto; provided, however, that the Stockholder may not
assign either this Agreement or any of his rights or obligations hereunder.
 
Section 13.           Third Party Beneficiaries.
 
The provisions of this Agreement are for the exclusive benefit of the parties
hereto and their respective successors and assigns and shall not inure to the
benefit of any other Person.  EBCP and its successors and assigns shall be
entitled to the benefits of this Agreement and to initiate or participate in any
proceeding with respect to this Agreement as though it was a party hereto.
 
Section 14.           Interpretation.
 
It is the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, subject to the provisions of Section 9(e), if any particular
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
such provision shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in particular jurisdiction in which
such adjudication is made, in addition, if any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any person or entity.
 
Section 15.           Severability.
 
If any provision of this Agreement shall be adjudged by any court of competent
jurisdiction to be invalid or unenforceable for any reason, such judgment shall
not affect, impair or invalidate the remainder of this Agreement.  Furthermore,
if the scope of any restriction or requirement contained in this Agreement is
too broad to permit enforcement of such restriction or requirement to its full
extent, then such restriction or requirement shall be enforced to the maximum
extent permitted by law, and the parties hereto consent and agree that any court
of competent jurisdiction may so modify such scope in any proceeding brought to
enforce such restriction or requirement.
 
Section 16.           Waivers.
 
If either party shall waive any breach of any provision of this Agreement, such
party shall not thereby be deemed to have waived any preceding or succeeding
breach of the same or any other provision of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 17.           Headings; Gender.
 
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning of terms contained herein.  Unless the
context of this Agreement otherwise requires:  (i) words of any gender or neuter
shall be deemed to include the neuter and each other gender; (ii) words using
the singular or plural number shall also include the plural or singular number,
respectively; (iii) the words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to the Sections of this Agreement; (iv) the word “including” and
words of similar import when used in this Agreement shall mean “including,
without limitation,” unless otherwise specified; (v) “or” is not exclusive; and
(vi) provisions apply to successive events and transactions.  The parties have
participated jointly in the negotiation and drafting of this Agreement with
counsel sophisticated in such transactions.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship thereof.
 
Section 18.           Governing Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF WITH, RESPECT TO ANY ACTION,
LAWSUIT OR PROCEEDING BROUGHT WITH RESPECT TO THIS AGREEMENT.
 
Section 19.           Jurisdiction and Venue.
 
EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ANY ACTION, SUIT OR PROCEEDING, AT LAW OR EQUITY, ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY SHALL
EXCLUSIVELY BE BROUGHT IN EAGEN: (I) ANY FEDERAL COURT OF THE DISTRICT OF NEW
JERSEY OR ANY STATE COURT LOCATED IN SOMERSET COUNTY, STATE OF NEW JERSEY, AND
HEREBY IRREVOCABLY AND UNCONDITIONALLY EXPRESSLY SUBMITS TO THE PERSONAL
JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES (BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE) ANY AND ALL JURISDICTIONAL, VENUE AND CONVENIENCE OBJECTIONS OR
DEFENSES THAT SUCH PARTY MAY HAVE IN SUCH ACTION, SUIT OR PROCEEDING.  EACH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS.  NOTHING HEREIN CONTAINED SHALL BE DEEMED
TO AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW
OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY IN
ANY OTHER JURISDICTION TO ENFORCE JUDGMENTS OBTAINED IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT PURSUANT TO THIS SECTION.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 20.           Trial.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF OR
THEREOF. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTY.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW THIS WAIVER
WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
 
Section 21.           No Employment Agreement.
 
The Stockholder acknowledges that this Agreement does not constitute an
employment agreement and agrees that this Agreement shall be binding upon him
regardless of whether or not his employment (if any) with the DBA Entities shall
continue for any length of time hereafter and whether or not such employment (if
any) is terminated for any reason whatsoever by the Stockholder or any DBA
Entity.
 
Section 22.           Complete Agreement; Amendments; Prior Agreements.
 
The foregoing is the entire agreement of the parties with respect to the subject
matter hereof and may not be amended, supplemented, cancelled or discharged
except by written instrument executed by both parties hereto. This Agreement
supersedes any and all prior agreements or understandings, written or oral,
between the parties hereto with respect to the matters covered hereby.
 
Section 23.           Counterparts; Facsimile Signatures.
 
This Agreement may be executed in one or more counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.  Facsimile counterpart
signatures to this Agreement shall be acceptable and binding.
 
*     *     *     *
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Non-Competition, Non-Solicitation and No-Hire Agreement as of the date first
written above.
 

 
CORPORATION:


DBA DISTRIBUTION SERVICES, INC.
           
By:
/s/ Paul L. Pollara      
Name: Paul L. Pollara
      Title:   Executive Vice President          

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Non-Competition, Non-Solicitation and No-Hire Agreement as of the date first
written above.
 

 
STOCKHOLDER:
         
 
/s/ James C. Eagen
   
James C. Eagen
                 

 
 
 

--------------------------------------------------------------------------------

 